DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 78-81, 84 and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 78-81 recite the limitation "the ionomer layer" in line 1, line 3, line 3, and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim 84 recites the limitation "the air" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 88 recites the limitation "the electrical current" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 69, 75-77, 79, 82, 85 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhata et al. (US 2013/0122382 A1).

	With regard to claims 69 and 82, Mizuhata et al. discloses an electrochemical pump (ECP, carbon dioxide separator 100) for separating carbon dioxide from a carbon dioxide-containing gas (air, see paragraph [0001]) comprising a cell, the cell comprising two electrodes (12 and 13) that are capable of serving as an anode or a cathode, the two electrodes each independently comprising a charge-storage compound (the anode catalyst and the cathode catalyst, which can be the same, see paragraphs [0046]-[0048]) and an anion exchange polymer (anode electrolyte and cathode electrolyte, see paragraphs [0041]-[0044], [0046], and [0050]), the charge-storage compound being capable of reacting to form hydroxide ions when serving as the cathode and reacting to consume hydroxide ions or produce protons when serving as the anode (see paragraphs [0036]-[0037] and [0047]), and a membrane (11) adjacent to and separating the two electrodes (12 and 13, see Fig. 1 and paragraph [0032]), wherein the cell is adapted such that in operation the carbon dioxide-containing gas is contacted with the electrode serving as the cathode (12) and the carbon dioxide reacts with the hydroxide ions to form carbonate ions, the carbonate ions are transported to the electrode serving as the anode (13) through the membrane, and the carbonate ions react at the electrode serving as the anode to form carbon dioxide and water at Fig. 1, the abstract, and paragraphs [0001] and [0032]-[0050].

	With regard to claims 75 and 79, Mizuhata et al. discloses the membrane (11) comprising an ion exchange polymer comprising quaternary ammonium groups and a perfluorocarbon polymer backbone not having ether groups (see paragraph [0043]) at paragraphs [0041]-[0045].

	With regard to claim 76, Mizuhata et al. discloses the ECP further comprising a power supply (power generator 90) for supplying a current flow to the electrodes, wherein the power supply is adapted to alternately reverse direction of the current flow (such as by reversing the electrical connections between the power supply and the electrodes), thereby allowing each of the electrodes to serve, in turn, as the anode or the cathode at Fig. 4 and paragraphs [0067]-[0069]. It is especially noted that both electrodes can have the same structure, including the same catalytic material (see paragraph [0048]). Likewise, chamber 20 and 30 can serve as either the mixed gas supply chamber or the reducing agent supply chamber.
	It is particularly noted that claim language is directed to a manner of operating the device, and as such does not further limit the structure of the claimed apparatus. The connections to the power supply of Mizuhata et al. are capable of being reversed through mechanical reconnection, and such is seen as reading on the language of claim 76 as currently written.

With regard to claim 77, Mizuhata et al. discloses providing an anode gas diffusion layer and a cathode gas diffusion layer between the membrane and the two electrodes, wherein the gas diffusion layers comprise a conductive polymer (an ionomer) at paragraphs [0051]-[0052].

	With regard to claims 85 and 87, Mizuhata et al. discloses a method for separating carbon dioxide from a carbon dioxide-containing gas comprising supplying the electrode serving as the cathode of the recited ECP with the carbon dioxide-containing gas, wherein the carbon dioxide-containing gas is air at Fig. 1, the abstract, and paragraphs [0001] and [0032]-[0050].
	
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1).
Mizuhata et al. does not mention the ionomer layer comprising an anion exchange membrane.
However, one having ordinary skill in the art would have recognized that the ionomer layer could be formed from an anion exchange membrane to allow the same material to be used as is used for the membrane to simplify manufacturing.

9.	Claims 70, 71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of Huang (US 2006/0046135 A1).
	Mizuhata et al. does not disclose one or both of the electrodes comprising one of the recited materials.
	Huang discloses an electrode comprising a metal oxide (manganese dioxide) and/or a metal oxyhydroxide (nickel oxyhydroxide) at the abstract and paragraphs [0005]-[0012].
	It would have been obvious to one of ordinary skill in the art to incorporate the manganese dioxide and/or nickel oxyhydroxide of Huang into the electrode(s) of Mizuhata et al. (such as a catalyst support layer) to provide an electrode material that provides good capacity and low resistance, as suggested by Huang at paragraphs [0009] and [0012].

10.	Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of Cui et al. (US 2019/0051907 A1).
	Mizuhata et al. does not disclose one or both of the electrodes comprising one of the recited materials.
	Cui et al. discloses an electrode comprising an active coating on a metal hydroxide (nickel hydroxide) or a metal oxyhydroxide (nickel oxyhydroxide) at the abstract and paragraph [0033].
	It would have been obvious to one of ordinary skill in the art to incorporate the nickel hydroxide or nickel oxyhydroxide support of the electrode of Cui et al. into the electrode(s) of Mizuhata et al. to allow the catalyst to be carried to allow less of the catalyst material to be used, as suggested by Cui et al. at paragraph [0033]. This is especially the case when an expensive catalyst material such as platinum or palladium is used.

11.	Claims 70, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of van Ommering et al. et al. (US 4,107,395).
	Mizuhata et al. does not disclose one or both of the electrodes comprising one of the recited materials.
	Van Ommering et al. discloses an electrode comprising a metal oxide (manganese dioxide) or a hydrogen storage alloy (lanthanum nickel hydride) at col. 3, lines 56-63 and col. 6, lines 23-31.
	It would have been obvious to one of ordinary skill in the art to incorporate the manganese dioxide or lanthanum nickel hydride of van Ommering et al. into the electrode(s) of Mizuhata et al. (such as a catalyst support layer) in that such are materials are known in the art to be suitable for use as electrodes. See MPEP 2144.07.

12.	Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of Littau (US 2009/0159456 A1).
	Mizuhata et al. does not disclose the anion exchange polymer comprising one of the recited materials.
	Littau discloses an electrochemical pump for separating carbon dioxide from air wherein the membrane (48) is an anion exchange polymer and the anion exchange polymer is alkylammonium-functionalized poly(styrene-co-divinylbenzene) at Figs. 3 and 4, the abstract and paragraphs [0002]-[0004] and [0024].
It would have been obvious to one of ordinary skill in the art to incorporate the alkylammonium-functionalized poly(styrene-co-divinylbenzene) polymer of the membrane of Littau into the system of Mizuhata et al. to provide an effective polymer material that is recognized as being useful in separating carbon dioxide from air.
 
13.	Claims 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of International Patent Application Publication WO 2017/172824 A1.
	Mizuhata et al. does not disclose the anion exchange polymer comprising one of the recited materials.
	WO ‘824 discloses an anion exchange membrane comprising an anion exchange polymer wherein the anion exchange polymer is poly(arylpiperidinium) at the abstract and paragraph [0002].
	It would have been obvious to one of ordinary skill in the art to incorporate the poly(arylpiperidinium) of WO ‘824 into the system of Mizuhata et al. to provide an anion exchange membrane which exhibits superior chemical stability and improved mechanical properties, as suggested by WO ‘824 at the abstract.

14.	Claims 83 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of Burchardt et al. (US 2011/0027664 A1).

	With regard to claim 83, Mizuhata et al. discloses a system comprising an alkaline fuel cell and the recited electrochemical pump (ECP, carbon dioxide separator 100), wherein the ECP is adapted such that in operation, the carbon dioxide-containing gas is air and after the air is supplied to the ECP to reduce the concentration of the carbon dioxide, the air having the reduced concentration of carbon dioxide is directed to a cathode inlet of the alkaline fuel cell at Fig. 1, the abstract, and paragraphs [0001], [0031]-[0050] and [0123].
	Mizuhata et al. does not teach the system comprising a metal-air battery.
	Burchardt et al. discloses a system comprising a metal-air battery, wherein air is treated to reduce carbon dioxide content prior to being directed to the cathode inlet.
	It would have been obvious to ono of ordinary skill in the art to combine the ECP of Mizuhata et al. and the metal-air battery of Burchardt et al. to provide for the reduction of the carbon dioxide concentration in the air using a simple structure that does not require regeneration, as suggested by Mizuhata et al. at paragraph [0005].

	With regard to claim 84, Mizuhata et al. discloses a system comprising an alkaline fuel cell and an electrochemical pump (ECP, carbon dioxide separator 100) for separating carbon dioxide from a carbon dioxide-containing gas (air, see paragraph [0001]) comprising a cell, the cell comprising a cathode (12) comprising a cathode electrocatalyst for reducing oxygen to form hydroxide ion (see paragraphs [0035]-[0038] and [0046]-[0049]), an anode (13) comprising an anode electrocatalyst for oxidizing a reagent (hydrogen) to form protons or consume the hydroxide ions, and a membrane (11) adjacent to and separating the anode and the cathode, wherein the ECP is adapted such that in operation the carbon dioxide-containing gas is supplied to the cathode (12) and the carbon dioxide reacts with the hydroxide ions to form carbonate ions, the carbonate ions are transported to the anode (13) through the membrane, and the carbonate ions react at the electrode serving as the anode to form carbon dioxide and water, and after air passes through the cathode of the ECP to reduce the concentration of the carbon dioxide, the air having the reduced concentration of carbon dioxide is directed to a cathode of the alkaline fuel cell at Fig. 1, the abstract, and paragraphs [0001], [0032]-[0050] and [0123].
Mizuhata et al. does not teach the system comprising a metal-air battery.
	Burchardt et al. discloses a system comprising a metal-air battery, wherein air is treated to reduce carbon dioxide content prior to being directed to the cathode inlet.
	It would have been obvious to ono of ordinary skill in the art to combine the ECP of Mizuhata et al. and the metal-air battery of Burchardt et al. to provide for the reduction of the carbon dioxide concentration in the air using a simple structure that does not require regeneration, as suggested by Mizuhata et al. at paragraph [0005].

15.	Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al. (US 2013/0122382 A1) in view of Burchardt et al. (US 2011/0027664 A1), and further in view of Gilliam et al. (US 2010/0230293 A1).
	Mizuhata et al. and Burchardt et al. do not disclose the carbon dioxide-containing gas being a flue gas.
	Gilliam et al. discloses using carbon dioxide-containing flue gas in electrochemical system at the abstract and paragraphs [0006]-[0007] and [0025].
	It would have been obvious to ono of ordinary skill in the art to incorporate the carbon dioxide-containing flue gas of Gilliam et al. as the carbon dioxide-containing gas of Mizuhata et al. and Burchardt et al. to allow carbon dioxide to be separated from the flue gas.

Allowable Subject Matter

16.	Claim 88 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

17.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 88, the prior art made of record does not teach or fairly suggest the method of claim 88 wherein an electrical current is driven through the ECP in the recited first phase and in the recited second phase.

Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 10, 2022